Citation Nr: 0712175	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension and 
cardiomyopathy, to include as secondary to service-connected 
sarcoidosis, hilar, bilateral.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected sarcoidosis, hilar, 
bilateral.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for hypertension 
and sleep apnea.  In March 2007, the veteran testified before 
the undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.  A transcript of the hearing is of record.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction 
over the new evidence.


FINDINGS OF FACT

1.  The competent and most probative medical evidence of 
record does not relate the veteran's hypertension and 
cardiomyopathy to active service or to his service-connected 
sarcoidosis, hilar, bilateral.

2.  The competent medical evidence of record does not relate 
the veteran's sleep apnea to active service or to his 
service-connected sarcoidosis, hilar, bilateral.




CONCLUSIONS OF LAW

1.  Hypertension and cardiomyopathy were not incurred in or 
aggravated by active service, nor are they proximately due to 
or caused by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2006).

2.  Sleep apnea was not incurred in or aggravated by active 
service, nor is it proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for hypertension and sleep apnea secondary to 
sarcoidosis, and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a July 
2003 VA letter, prior to the September 2003 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to send additional information and 
evidence, which, in effect, would include any evidence in his 
possession.  The letter, in error, noted the information 
necessary to reopen a service connection claim for sleep 
apnea and hypertension, based on new and material evidence.  
The veteran is not prejudiced by this, however, because the 
letter also notified the veteran of the correct criteria for 
substantiating a secondary service connection claim.  The 
veteran has not argued any failure of notice.

The July 2003 VA letter notified the veteran that he had 30 
days from the date of the letter to respond.  The veteran was 
further advised that if he did not respond by the end of the 
30-day period, his appeal would be decided based on the 
information and evidence currently of record.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response. 

38 U.S.C.A. § 5103(b) was amended to provide that the one-
year limitation in that section should not be construed to 
prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
there is no defect with the 30-day notice given to the 
veteran in this case.

The veteran must receive notice regarding a disability rating 
and an effective date for any award of benefits assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The July 2003 letter did 
not provide the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  However, since no new disability rating 
or effective date for award of benefits will be assigned, as 
discussed below, any defect with respect to the content of 
the notice requirement was non-prejudicial.

VA has obtained all relevant, identified, and available 
evidence.  VA also has provided the necessary VA 
examinations.  Although the veteran's representative 
mentioned the possibility of additional VA medical records 
that were not in the claims file, no actual records, 
including dates and location of treatment, were ever 
identified by the veteran.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  VA 
has satisfied all duties to notify and assist the veteran.

Analysis

The veteran seeks service connection for hypertension, 
cardiomyopathy, and sleep apnea, as secondary to his 
sarcoidosis.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term disability" refers 
to impairment of earning capacity, and the definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.

VA regulation, 38 C.F.R. § 3.310, which governs claims for 
secondary service connection, was recently amended.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension and cardiomyopathy

The record reflects that the veteran was granted service 
connection for sarcoidosis in November 1969.  VA medical 
records dated from June 1996 to July 2003 show diagnoses of 
hypertension and cardiomegaly.  Additionally, private medical 
records dated from August 1996 to April 2002 show diagnoses 
of hypertensive cardiovascular disease and endstage non-
ischemic cardiomyopathy.

As the record shows current diagnoses of hypertension and 
cardiomyopathy and that service-connection is in effect for 
sarcoidosis, the determinative issue is whether these are 
related.  

The positive evidence consists of a September 2006 private 
medical opinion.  The private physician noted that current 
medical literature evidenced clear correlation between 
sarcoidosis of the lungs and various cardiac sequelae, and 
that the veteran's medical condition was related directly to 
his sarcoidosis.  On a separate letter, the physician 
indicated that he had treated the veteran since 1998 for 
various conditions, including hypertension.  The veteran also 
submitted an Internet article on sarcoidosis, which reported 
that the heart is commonly affected by sarcoidosis of the 
lungs.

The negative evidence consists of a July 2003 VA examination 
report, which shows the examiner had reviewed the claims file 
and noted that the veteran had been treated for hypertension 
for the past 10 years and did not have any symptoms.  On 
physical examination, blood pressure readings taken five 
minutes apart were 141/90, 134/79, and 141/87.  The lungs 
were clear, with no crackles or wheezes.  The heart had a 
regular rate and rhythm, with no murmurs, clicks, ribs, or 
extra sounds.  Electrocardiogram studies showed an electronic 
pacemaker in place and that the left atrium was enlarged +1; 
the right ventricle also was enlarged.  There was no left 
atrial mass or clot; there was poor septal motion and left 
ventricular dysfunction.  Ejection fraction of 24 was 
present.  The chest x-ray showed cardiomegaly.  Lung fields 
were free of active infiltrates.  The diagnosis was essential 
hypertension.  The examiner found that the veteran's 
hypertension was essential and not related to sarcoidosis.  
The rationale given was that the veteran had never been 
treated for sarcoidosis and his chest x-rays showed no 
infiltrates.  He also did not have hilar adenopathy or 
evidence of active sarcoidosis.  The examiner thus found that 
it was not likely that sarcoidosis was the etiology of the 
veteran's hypertension, and that in fact, hypertension was 
not associated with sarcoidosis.  

Previous VA medical records dating back to June 1996 note no 
active sarcoidosis.

A November 2006 VA examination report also noted that there 
was no evidence of pulmonary sarcoidosis or pulmonary 
hypertension at present.

Between the two medical opinions, the July 2003 VA 
examination report is the more probative, in light of the 
examiner having reviewed the evidence, discussed the evidence 
and examined the veteran.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (the opinion of an examiner that is based on 
a review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history).  On the other hand, the September 2006 private 
physician did not indicate a review of the claims file and 
only cited general medical literature, relating sarcoidosis 
of the lungs and various cardiac sequelae, as the rationale 
for the opinion.  The physician did not comment on the 
medical records, which did not show any current active 
sarcoidosis, or provide any rationale as to why he believed 
the veteran's cardiac disease and sarcoidosis are related.  
The medical literature relied on by the physician and 
submitted by the veteran only raises a possibility of a 
relationship between the service-connected sarcoidosis, 
hypertension, and cardiomyopathy, and does not show any 
actual relationship in the veteran's case.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991). 

Although the veteran has argued that his hypertension and 
cardiomyopathy are related to his sarcoidosis, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the veteran's lay assertions have been considered, they do 
not outweigh the most probative medical evidence of record, 
which does not show any link between the veteran's 
hypertension and cardiomyopathy, and his sarcoidosis.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, service connection on a 
direct basis also is, likewise, not warranted.  There is no 
competent evidence of record indicating that the veteran's 
hypertension and cardiomyopathy had their onset in service or 
are in any way related to active service.  A January 1968 
enlistment examination report actually shows the veteran had 
a history of labile blood pressure and hypertension prior to 
service.  None of the service medical records, however, note 
any in-service treatment for hypertension, high blood 
pressure, or heart disease.  At his separation examination, 
no hypertension or heart disease was noted.  The evidence 
shows clearly and unmistakably that hypertension preexisted 
service and was not aggravated by service.  38 C.F.R. 
§ 3.304(b).  See generally Cotant v. Principi, 17 Vet. App. 
116, 124 (2003) Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).

The preponderance of the evidence is against the service 
connection claim for hypertension and cardiomyopathy, to 
include as secondary to sarcoidosis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Sleep apnea

VA medical records dated from March 1997 to July 2003 show 
diagnoses of moderate to severe chronic obstructive sleep 
apnea.  

None of the medical evidence of record, however, relates the 
sleep apnea to the service-connected sarcoidosis.  A July 
2003 VA examiner found the veteran's sleep apnea to be 
related to his morbid obesity, and not the sarcoidosis.  The 
rationale given was that sarcoidosis was not associated with 
sleep apnea, but was associated with morbid obesity.  A 
November 1996 VA medical record notes lung involvement with 
other condition, sleep disorder; but this does not show any 
relationship between sleep apnea and sarcoidosis.

Although the veteran has argued that his sleep apnea is 
related to his sarcoidosis, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which does not show any link 
between the veteran's sleep apnea and his sarcoidosis.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

While the veteran has primarily sought entitlement to service 
connection on a secondary basis, service connection on a 
direct basis is, likewise, not warranted.  There is no 
competent evidence of record indicating that the veteran's 
sleep apnea had its onset in service or is in any way related 
to active service.  The service medical records and post 
service medical reports are negative in this regard.

The preponderance of the evidence is against the service 
connection claim for sleep apnea, to include as secondary to 
sarcoidosis; there is no doubt to be resolved; and service 
connection is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58; 38.


ORDER

Entitlement to service connection for hypertension and 
cardiomyopathy, to include as secondary to service-connected 
sarcoidosis, hilar, bilateral is denied.

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected sarcoidosis, hilar, 
bilateral is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


